718 S.E.2d 633 (2011)
STATE of North Carolina
v.
Jeremiah ROYSTER.
No. 441P04-6.
Supreme Court of North Carolina.
November 9, 2011.
Jeremiah Royster, for Royster, Jeremiah.
Amy C. Kunstling, Assistant Attorney General, for State of NC.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Sam Currin, District Attorney, for State of North Carolina.


*634 ORDER

Upon consideration of the petition filed by Defendant on the 31st of May 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 9th of November 2011."